DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application KR 10-2019-0085821 filed in Korean Intellectual Property Office (KIPO) on July 16, 2019 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on July 14, 2020 and IDS filed on February 10, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are considered by the examiner.
Election/Restrictions
Applicant's election with traverse of the invention of Species I (claims 1-24) in the reply filed on December 6, 2021 is acknowledged.  
The traversal appears to be on the ground(s) that an undue search and examination burden would not result if the Election of Species Requirement is withdrawn because only claim 25 does not read on Species I and only claim 24 does not read on Species II (e.g., response December 6, 2021, p. 8).
This is not found persuasive because Applicant did not show any evidence that there would be no search and/or examination burden on the Examiner. Species restriction requirement is about materially distinct features of the species, not about the number of claims drawn to the species. Examiner shows that two species of the present invention are distinct from each other 
The requirement is still deemed proper and is therefore made FINAL. Claim 25 directed to non-elected species has been withdrawn from examination for patentability.
Claim Objections
Claims 17 and 19 are objected to because of the following informalities:  
In claim 17, line 4, “synthesizing transition metal dichalcogenide” should read --synthesizing a transition metal dichalcogenide-- for term consistency (see claim 1, line 5).
In claim 19, line 4, “synthesizing transition metal dichalcogenide” should read --synthesizing a transition metal dichalcogenide-- for term consistency (see claim 1, line 5).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 9, 10 and 14-17 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Sundaram US 2017/0073812.

treating the substrate (e.g., 40, [78]) with a metal organic material (e.g., Bis(tert-butylimido)bis(dimethylamido)Molybdenum, [90]); and 
providing a transition metal precursor (e.g., Bis(tert-butylimido)bis(dimethylamido)Molybdenum, [91]) and a chalcogen precursor (e.g., H2S, [92]) around the substrate to synthesize a transition metal dichalcogenide (e.g., MoS2, [93], [94]) on the substrate, the transition metal precursor including a transition metal element (e.g., molybdenum (Mo), [91]) and the chalcogen precursor including a chalcogen element (e.g., sulfur (S), [92]).  
Regarding claim 2, Sundaram teaches the method of claim 1, wherein the metal organic material (e.g., Bis(tert-butylimido)bis(dimethylamido)Molybdenum, [90]) includes a metal for inducing adsorption of the transition metal precursor and the chalcogen precursor onto the substrate (e.g., Sundaram naturally teaches this feature because as ALD for film growth proceeds, the metal organic material initially grafted induces adsorption of the transition metal and chalcogen precursors subsequently injected).
Regarding claim 5, Sundaram teaches the method of claim 1, wherein the transition metal dichalcogenide is represented by Formula 1 below: M1-aMa'X2(1-b)X2b'......... <Formula 1> 2Atty. Dkt. No. 2557SI-003125-US U.S. Application No. 16/928,560 
wherein, in Formula 1, M and M' are different transition metal elements from each other, X and X' are different chalcogen elements from each other, 0≤a<1, and 0≤b<1 (e.g., MoS2, [93], [94]).
Regarding claim 6, Sundaram teaches the method of claim 1, wherein the transition metal element includes at least one of Ti, Zr, Hf, V, Nb, Ta, Mo, W, Tc, Re, Co, Rh, Ir, Ni, Pd, Pt, Zn, 
Regarding claim 9, Sundaram teaches the method of claim 1, wherein the chalcogen precursor includes at least one of sulfur, hydrogen sulfide (H2S), diethyl sulfide, dimethyl disulfide, ethyl methyl sulfide, (Et3Si)2S, selenium vapor, hydrogen selenide (H2Se), diethyl selenide, dimethyl diselenide, ethyl methyl selenide, (Et3Si)2Se, selenium vapor, tellurium vapor, hydrogen telluride (H2Te), dimethyl telluride, diethyl telluride, ethyl methyl telluride, and (Et3Si)2Te (e.g., H2S, [92]).
Regarding claim 10, Sundaram teaches the method of claim 1, wherein the substrate includes at least one of silicon, silicon oxide, aluminum oxide, magnesium oxide, silicon carbide, silicon nitride, glass, quartz, sapphire, graphite, graphene, polyimide copolymer, polyimide, polyethylene naphthalate (PEN), a fluoropolymer (FEP), and polyethylene terephthalate (PET) (e.g., [78]).  
Regarding claim 14, Sundaram teaches the method of claim 1, wherein the providing the transition metal precursor and the chalcogen precursor around the substrate forms the transition metal dichalcogenide thin film by an atomic layer deposition (ALD) process (e.g., [90]) or a chemical vapor deposition (CVD) process.  
Regarding claim 15, Sundaram teaches the method of claim 1, wherein the treating the substrate with the metal organic material (e.g., [90]) is performed before the providing the transition metal precursor and the chalcogen precursor around the substrate to synthesize the transition metal dichalcogenide (e.g., [91]-[95]) or during the providing the transition metal precursor and the chalcogen precursor around the substrate to synthesize the transition metal dichalcogenide.  

Regarding claim 17, Sundaram teaches a method of forming a transition metal dichalcogenide thin film on a substrate (e.g., [88]-[95]), the method comprising: treating the substrate (e.g., 40, [77]) with a metal organic material (e.g., Bis(tert-butylimido)bis(dimethylamido)Molybdenum, [90]); and synthesizing transition metal dichalcogenide on the substrate (e.g., MoS2, [93], [94]) using an atomic layer deposition (ALD) process (e.g., [90]).  
Claims 1, 2, 5, 6, 9, 10 and 14-18 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Sarnet et al. US 2018/0127873.
Regarding claim 1, Sarnet teaches a method of forming a transition metal dichalcogenide thin film on a substrate (e.g., [82]-[87]), the method comprising: 
treating the substrate (e.g., [83]) with a metal organic material (e.g., Mo(thd)3, [83], [11]); and 
providing a transition metal precursor (e.g., Mo(thd)3, [87]) and a chalcogen precursor (e.g., H2S, [87], [85]) around the substrate to synthesize a transition metal dichalcogenide (e.g., MoS2, [87]) on the substrate, the transition metal precursor including a transition metal element (e.g., molybdenum (Mo), [87]) and the chalcogen precursor including a chalcogen element (e.g., sulfur (S), [87], [85]).
Regarding claim 2, Sarnet teaches the method of claim 1, wherein the metal organic material (e.g., Mo(thd)3, [83], [11]) includes a metal for inducing adsorption of the transition metal precursor and the chalcogen precursor onto the substrate (e.g., Sarnet naturally teaches this 
Regarding claim 5, Sarnet teaches the method of claim 1, wherein the transition metal dichalcogenide is represented by Formula 1 below: M1-aMa'X2(1-b)X2b'......... <Formula 1> 2Atty. Dkt. No. 2557SI-003125-US U.S. Application No. 16/928,560 
wherein, in Formula 1, M and M' are different transition metal elements from each other, X and X' are different chalcogen elements from each other, 0≤a<1, and 0≤b<1 (e.g., MoS2, [87]). 
Regarding claim 6, Sarnet teaches the method of claim 1, wherein the transition metal element includes at least one of Ti, Zr, Hf, V, Nb, Ta, Mo, W, Tc, Re, Co, Rh, Ir, Ni, Pd, Pt, Zn, and Sn (e.g., molybdenum (Mo), [87]), and the chalcogen element includes at least one of S, Se, and Te (e.g., sulfur (S), [87]).  
Regarding claim 9, Sarnet teaches the method of claim 1, wherein the chalcogen precursor includes at least one of sulfur, hydrogen sulfide (H2S), diethyl sulfide, dimethyl disulfide, ethyl methyl sulfide, (Et3Si)2S, selenium vapor, hydrogen selenide (H2Se), diethyl selenide, dimethyl diselenide, ethyl methyl selenide, (Et3Si)2Se, selenium vapor, tellurium vapor, hydrogen telluride (H2Te), dimethyl telluride, diethyl telluride, ethyl methyl telluride, and (Et3Si)2Te (e.g., H2S, [85]).  
Regarding claim 10, Sarnet teaches the method of claim 1, wherein the substrate includes at least one of silicon, silicon oxide, aluminum oxide, magnesium oxide, silicon carbide, silicon nitride, glass, quartz, sapphire, graphite, graphene, polyimide copolymer, polyimide, polyethylene naphthalate (PEN), a fluoropolymer (FEP), and polyethylene terephthalate (PET) (e.g., [45]). 
Regarding claim 14, Sarnet teaches the method of claim 1, wherein the providing the transition metal precursor and the chalcogen precursor around the substrate forms the transition 
Regarding claim 15, Sarnet teaches the method of claim 1, wherein the treating the substrate with the metal organic material (e.g., [83]) is performed before the providing the transition metal precursor and the chalcogen precursor around the substrate to synthesize the transition metal dichalcogenide (e.g., [87]) or during the providing the transition metal precursor and the chalcogen precursor around the substrate to synthesize the transition metal dichalcogenide.  
Regarding claim 16, Sarnet teaches the method of claim 1, wherein the transition metal precursor and the chalcogen precursor are provided simultaneously to the substrate or provided alternately to the substrate (e.g., [87], [83], [85]).
Regarding claim 17, Sarnet teaches a method of forming a transition metal dichalcogenide thin film on a substrate (e.g., [82]-[87]), the method comprising: treating the substrate (e.g., [83]) with a metal organic material (e.g., Mo(thd)3, [83], [11]); and synthesizing transition metal dichalcogenide (e.g., MoS2, [87]) on the substrate using an atomic layer deposition (ALD) process (e.g., [82]).  
Regarding claim 18, Sarnet teaches the method of claim 17, wherein the forming of the transition metal dichalcogenide thin film is performed at 300 oC to 500 oC (e.g., from about 375° C. to about 500° C, [61]).  
Claims 1, 3-11, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Delabie et al. US 2017/0352766.
Regarding claim 1, Delabie teaches a method of forming a transition metal dichalcogenide thin film on a substrate (e.g., Fig. 1H, Fig. 1J), the method comprising: 

providing a transition metal precursor and a chalcogen precursor around the substrate (e.g., [178]) to synthesize a transition metal dichalcogenide (e.g., 150 (transition metal dichalcogenide (TDMC)), Fig. 1J, [177], [178], [187]) on the substrate, the transition metal precursor including a transition metal element (e.g., tungsten (W), [187]) and the chalcogen precursor including a chalcogen element (e.g., sulfur (S), [187]).  
Regarding claim 3, Delabie teaches the method of claim 1, wherein the metal organic material includes at least one of Al, Ti, and Ni (e.g., Al of trimethylaluminum (TMA), [176]).
Regarding claim 4, Delabie teaches the method of claim 3, wherein the metal organic material includes at least one of trimethylaluminum, tris(demethylamido) aluminum, triisbutylaluminum, titanium isopropoxide, tetrakis(dimethylamido)titanium, bis(cyclopentadinenyl)nickel, and bis(ethylcyclopentadienyl)nickel (e.g., trimethylaluminum (TMA), [176]).
Regarding claim 5, Delabie teaches the method of claim 1, wherein the transition metal dichalcogenide is represented by Formula 1 below: M1-aMa'X2(1-b)X2b'......... <Formula 1> 2Atty. Dkt. No. 2557SI-003125-US U.S. Application No. 16/928,560 
wherein, in Formula 1, M and M' are different transition metal elements from each other, X and X' are different chalcogen elements from each other, 0≤a<1, and 0≤b<1 (e.g., WS2, [187]).
Regarding claim 6, Delabie teaches the method of claim 1, wherein the transition metal element includes at least one of Ti, Zr, Hf, V, Nb, Ta, Mo, W, Tc, Re, Co, Rh, Ir, Ni, Pd, Pt, Zn, and Sn (e.g., W, [187]), and the chalcogen element includes at least one of S, Se, and Te (e.g., S, [187]).  
6, [187]).
Regarding claim 8, Delabie teaches the method of claim 7, wherein the transition metal halide includes at least one of MoF3, MoF6, MoF4, Mo4F2o, MoCl2, MoCl3, MoCl6, MoCl4, MoCls, MoBr3, MoBr4, MoI2, MoI3, MoI4, WF6, WF4, [WFs]4, WCl2, WCL5, WCl4, [WCls]2, [W6C12]C6, WBr3, WBr6, WBr4, WBrs, W6Br14, WI2, WI3, WI4, VF2, VF3, VF4, VFs, VCl2, VCl3, VCl4, VBr2, VBr3, VBr4, VI2, VI3, VI4, NbCl3, NbCl4, NbCls, NbBr4, NbBrs, NbI3, NbI4, NbIs, TaF3, [TaFs]4, TaCl3, TaCl4, TaCls, TaBr3, TaBr4, TaBrs, TaI4, TaIs, TiF2, TiF3, TiF4, TiCl4, TiCl3, TiCl2, TiBr3, TiBr4, HfCl4, HfBr2, HfBr4, Hfl3, Hfl4, ZrF4, ZrCl2, ZrCl3, ZrCl4, ZrBr3, ZrBr4, ZrI2, ZrI3, ZrI4, TcF6, TcFs, TcCl4, TcCl6, TcBr4, ReF6, ReF4, ReFs, ReF7, Re3Clg, ReCls, ReCl4, ReCl6, ReBr3, ReBr4, ReBrs, ReI3, ReI4, CoF2, CoF3, CoF4, CoCl2, CoC13, CoBr2, CoI2, RhF3, RhF6, RhF4, [RhFs]4, RhCl3, RhBr3, RhI3, IrF3, IrF6, IrF4, [IrFs]4, 3Atty. Dkt. No. 2557SI-003125-US U.S. Application No. 16/928,560 IrCl2, IrCl3, IrCl4, IrBr2, IrBr3, IrBr4, IrI2, IrI3, IrI4, NiF2, NiCl2, NiBr2, NiI2, PdF2, PdF4, PdCl2, PdBr2, PdI2, PtF6, PtF4, [PtFs]4, PtCl2, PtCl3, PtCl4, Pt6Cl12, PtBr2, PtBr3, PtBr4, PtI2, PtI3, PtI4, GaF3, GaCl2, GaCl3, GaBr3, GaI3, SnF2, SnF4, SnCl2, SnC14, SnBr2, SnBr4, SnI2, and SnI4 (e.g., WF6, [187]).
Regarding claim 9, Delabie teaches the method of claim 1, wherein the chalcogen precursor includes at least one of sulfur, hydrogen sulfide (H2S), diethyl sulfide, dimethyl disulfide, ethyl methyl sulfide, (Et3Si)2S, selenium vapor, hydrogen selenide (H2Se), diethyl selenide, dimethyl diselenide, ethyl methyl selenide, (Et3Si)2Se, selenium vapor, tellurium vapor, hydrogen telluride (H2Te), dimethyl telluride, diethyl telluride, ethyl methyl telluride, and (Et3Si)2Te (e.g., H2S, [187]).
Regarding claim 10, Delabie teaches the method of claim 1, wherein the substrate includes at least one of silicon, silicon oxide, aluminum oxide, magnesium oxide, silicon carbide, 
Regarding claim 11, Delabie teaches the method of claim 1, wherein the treating the substrate with the metal organic material includes: providing the metal organic material (e.g., trimethylaluminum (TMA), [176]) around the substrate; and heat-treating a vicinity of the substrate to decompose the metal organic material (e.g., [176]).
Regarding claim 14, Delabie teaches the method of claim 1, wherein the providing the transition metal precursor and the chalcogen precursor around the substrate forms the transition metal dichalcogenide thin film by an atomic layer deposition (ALD) process or a chemical vapor deposition (CVD) process (e.g., [178]).
Regarding claim 15, Delabie teaches the method of claim 1, wherein the treating the substrate with the metal organic material (e.g., [176]) is performed before the providing the transition metal precursor and the chalcogen precursor around the substrate to synthesize the transition metal dichalcogenide (e.g., [178]) or during the providing the transition metal precursor and the chalcogen precursor around the substrate to synthesize the transition metal dichalcogenide.  
Regarding claim 16, Delabie teaches the method of claim 1, wherein the transition metal precursor and the chalcogen precursor are provided simultaneously to the substrate or provided alternately to the substrate (e.g., [197]).  
Regarding claim 17, Delabie teaches a method of forming a transition metal dichalcogenide thin film on a substrate (e.g., Fig. 1H, Fig. 1J), the method comprising:

synthesizing transition metal dichalcogenide (e.g., 150 (transition metal dichalcogenide (TDMC)), Fig. 1J, [177], [178]) on the substrate using an atomic layer deposition (ALD) process (e.g., [178]).
Regarding claim 19, Delabie teaches a method of forming a transition metal dichalcogenide thin film on a substrate (e.g., Fig. 1H, Fig. 1J), the method comprising: 
treating the substrate (e.g., 114 and 112, Fig. 1H, [149], [176]) with a metal organic material (e.g., trimethylaluminum (TMA), [176]); and 
synthesizing transition metal dichalcogenide (e.g., 150 (transition metal dichalcogenide (TDMC)), Fig. 1J, [177]) on the substrate using a chemical vapor deposition (CVD) process (e.g., [178]).
Claim 1-6, 9, 10, 14-16 and 19 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Lee et al. KR 101655757 (the original document and a machine-generated English translation thereof are used in rejection).
Regarding claim 1, Lee teaches a method of forming a transition metal dichalcogenide thin film on a substrate (e.g., [100], [101]), the method comprising: 
treating the substrate (e.g., substrate, [100]) with a metal organic material (e.g., trimethylaluminum (TMA), [101]); and 
providing a transition metal precursor (e.g., ammonium heptamolybdate, [101]) and a chalcogen precursor (e.g., sulfur, [101]) around the substrate to synthesize a transition metal dichalcogenide (e.g., molybdenum disulfide, [101]) on the substrate, the transition metal 
Regarding claim 2, Lee teaches the method of claim 1, wherein the metal organic material includes a metal (e.g., Al of trimethylaluminum (TMA), [101]) for inducing adsorption of the transition metal precursor and the chalcogen precursor onto the substrate (e.g., [35], [101]).  
Regarding claim 3, Lee teaches the method of claim 1, wherein the metal organic material includes at least one of Al, Ti, and Ni (e.g., Al of trimethylaluminum (TMA), [101]).
Regarding claim 4, Lee teaches the method of claim 3, wherein the metal organic material includes at least one of trimethylaluminum, tris(demethylamido) aluminum, triisbutylaluminum, titanium isopropoxide, tetrakis(dimethylamido)titanium, bis(cyclopentadinenyl)nickel, and bis(ethylcyclopentadienyl)nickel (e.g., trimethylaluminum (TMA), [101]).  
Regarding claim 5, Lee teaches the method of claim 1, wherein the transition metal dichalcogenide is represented by Formula 1 below: M1-aMa'X2(1-b)X2b'......... <Formula 1> 2Atty. Dkt. No. 2557SI-003125-US U.S. Application No. 16/928,560 
wherein, in Formula 1, M and M' are different transition metal elements from each other, X and X' are different chalcogen elements from each other, 0≤a<1, and 0≤b<1 (e.g., MoS2, [101]).
Regarding claim 6, Lee teaches the method of claim 1, wherein the transition metal element includes at least one of Ti, Zr, Hf, V, Nb, Ta, Mo, W, Tc, Re, Co, Rh, Ir, Ni, Pd, Pt, Zn, and Sn (e.g., Mo, [101]), and the chalcogen element includes at least one of S, Se, and Te (e.g., S, [101]).
Regarding claim 9, Lee teaches the method of claim 1, wherein the chalcogen precursor includes at least one of sulfur, hydrogen sulfide (H2S), diethyl sulfide, dimethyl disulfide, ethyl 3Si)2S, selenium vapor, hydrogen selenide (H2Se), diethyl selenide, dimethyl diselenide, ethyl methyl selenide, (Et3Si)2Se, selenium vapor, tellurium vapor, hydrogen telluride (H2Te), dimethyl telluride, diethyl telluride, ethyl methyl telluride, and (Et3Si)2Te (e.g., sulfur, [101]).  
Regarding claim 10, Lee teaches the method of claim 1, wherein the substrate includes at least one of silicon, silicon oxide, aluminum oxide, magnesium oxide, silicon carbide, silicon nitride, glass, quartz, sapphire, graphite, graphene, polyimide copolymer, polyimide, polyethylene naphthalate (PEN), a fluoropolymer (FEP), and polyethylene terephthalate (PET) (e.g., [100]).  
Regarding claim 14, Lee teaches the method of claim 1, wherein the providing the transition metal precursor and the chalcogen precursor around the substrate forms the transition metal dichalcogenide thin film by an atomic layer deposition (ALD) process or a chemical vapor deposition (CVD) process (e.g., [101]).
Regarding claim 15, Lee teaches the method of claim 1, wherein the treating the substrate with the metal organic material is performed before the providing the transition metal precursor and the chalcogen precursor around the substrate to synthesize the transition metal dichalcogenide (e.g., [101]) or during the providing the transition metal precursor and the chalcogen precursor around the substrate to synthesize the transition metal dichalcogenide.  
Regarding claim 16, Lee teaches the method of claim 1, wherein the transition metal precursor and the chalcogen precursor are provided simultaneously to the substrate or provided alternately to the substrate (e.g., [101]).  
Regarding claim 19, Lee teaches a method of forming a transition metal dichalcogenide thin film on a substrate (e.g., [100], [101]), the method comprising: 

synthesizing transition metal dichalcogenide (e.g., molybdenum disulfide, [101]) on the substrate a chemical vapor deposition (CVD) process (e.g., [101]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Sarnet et al. US 2018/0127873.
Regarding claim 11, Sarnet teaches the method of claim 1, wherein the treating the substrate with the metal organic material includes: providing the metal organic material (e.g., Mo(thd)3, [83], [11]) around the substrate.
Sarnet does not explicitly teach heat-treating a vicinity of the substrate to decompose the metal organic material.  
Sarnet, however, recognizes heat-treating a vicinity of the substrate in the range from about 375° C to about 500° C ([61]), which lies within the temperature range (300 oC to 500 oC) for decomposing the metal organic material.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the metal organic material of Sarnet may be decomposed 
Regarding claim 12, Sarnet teaches the method of claim 11 as discussed above.
Sarnet does not explicitly teach wherein 4Atty. Dkt. No. 2557SI-003125-USU.S. Application No. 16/928,560the heat-treating the vicinity of the substrate produces a metal by the decomposition of the metal organic material on the substrate.
Sarnet, however, recognizes heat-treating a vicinity of the substrate in the range from about 375° C to about 500° C ([61]), which lies within the temperature range (300 oC to 500 oC) for decomposing the metal organic material thereby producing a metal.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the metal organic material of Sarnet may be decomposed and produce a metal to some extent in the range from about 375° C to about 500° C for the purpose of enhancing ALD process for example.
Regarding claim 13, Sarnet teaches the method of claim 11, wherein the heat-treating the vicinity of the substrate is performed at 300 oC to 500 oC (e.g., from about 375° C to about 500° C, [61]).
Claims 18 and 20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Delabie et al. US 2017/0352766.
Regarding claim 18, Delabie teaches the method of claim 17 as discussed above.
Delabie does not explicitly teach wherein the forming of the transition metal dichalcogenide thin film is performed at 300 oC to 500 oC.  
Delabie, however, recognizes that the deposition process of 150 (TDMC) may be performed at a temperature in the range of 250-450° C (e.g., [188]), which overlaps the claimed range.
prima facie case of obviousness exists. MPEP §2144.05.
Regarding claim 20, Delabie teaches the method of claim 19, wherein the forming of the transition metal dichalcogenide thin film is performed at 300 oC to 500 oC.  
Delabie does not explicitly teach wherein the forming of the transition metal dichalcogenide thin film is performed at 300 oC to 500 oC.  
Delabie, however, recognizes that the deposition process of 150 (TDMC) may be performed at a temperature in the range of 250-450° C (e.g., [188]), which overlaps the claimed range.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control and optimize the method of Delabie to have the claimed range since it has been held that where the criticality of the claimed range is not shown, the claimed ranges overlap the ranges disclosed by the prior art or the close conditions of a claim are disclosed in the prior art, a prima facie case of obviousness exists. MPEP §2144.05.
Claims 21, 22 and 24 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Cadot et al. US 2015/0211112 in view of Sarnet et al. US 2018/0127873.
Regarding claim 21, Cadot teaches a method of forming a transition metal dichalcogenide thin film on a substrate (e.g., [52]-[57], [68]), the method comprising: 
providing the substrate (e.g., metal such as Ni, [68]);

Cadot does not explicitly teach treating a substrate to provide a metal on a surface of the substrate,6Atty. Dkt. No. 2557SI-003125-US U.S. Application No. 16/928,560the metal including at least one of Al, Ti, and Ni; the treating the substrate and the depositing the transition metal dichalcogenide being performed at process chamber temperatures in a range of 300 oC to 500 oC.
Cadot, however, recognizes that the depositing the transition metal dichalcogenide being performed at process chamber temperatures being lower than or equal to 350 oC, which overlaps the claimed range.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control and optimize the method of Cadot to have the claimed range since it has been held that where the criticality of the claimed range is not shown, the claimed ranges overlap the ranges disclosed by the prior art or the close conditions of a claim are disclosed in the prior art, a prima facie case of obviousness exists. MPEP §2144.05.
Sarnet teaches treating a substrate to remove impurities and native oxide, the treatment is carried out at about the same temperature as the subsequent deposition process, e.g., from about 375° C. to about 500° C (e.g., [80], [61]), which lies inside the claimed range.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cadot to include the features of Sarnet because the metal (Ni) substrate of Cadot may have impurities and native oxide on the surface thereof, which should be removed before depositing TMDC in order to improve the quality of TMDC to be deposited for example. In this case, Cadot in view of Sarnet thus teaches 
Regarding claim 22, Cadot in view of Sarnet teaches the method of claim 21, wherein the depositing the transition metal dichalcogenide layer is an atomic layer deposition (ALD) process (e.g., Cadot, [30]) or a chemical vapor deposition (CVD) process.  
Regarding claim 24, Cadot in view of Sarnet teaches the method of claim 21, wherein the treating the substrate is performed before the depositing the transition metal dichalcogenide layer (e.g., Sarnet, [80]).
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number i.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        February 26, 2022